B R I A N T. F A H L
    btf@kravitlaw.com




                                           December 18, 2019


       VIA ECF

       Chief Judge Pamela Pepper
       Eastern District of Wisconsin
       United States Courthouse Room 208
       517 E. Wisconsin Ave
       Milwaukee, WI 53202

                        Re: United States v. Ganos, Case No. 18-CR-62: Nuvo’s Motion to
                        Adjourn the January 14, 2020 Sentencing Date

       Dear Judge Pepper:

                    I have reviewed Nuvo Construction Company Inc.’s motion to adjourn
       the January 14, 2020 sentencing date. I do not object to the adjournment requested
       by Nuvo. More importantly, an adjournment of Nuvo’s sentencing will not cause
       Mark Spindler to seek an adjournment of his trial date. Please feel free to contact me
       if you have any questions about this letter. Thank you.

                                          Sincerely,

                                          /s/ Brian T. Fahl

                                          Brian T. Fahl

       BTF:amh




                    Case 2:18-cr-00062-PP Filed 12/18/19 Page 1 of 1 Document 229
